Case 2:21-cr-00028-SPC-MRM Document 25 Filed 04/21/21 Page 1 of 3 PageID 61




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                           CASE NO.: 2:21-cr-28-SPC-MRM

IRA SHAWNTAE SHAW



                   PRELIMINARY ORDER OF FORFEITURE                                   1


        Before the Court, pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c),

and Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, the United

States moves for a Preliminary Order of Forfeiture for an FN Herstal

firearm, serial number GKS0111500, which was involved in or used in the

violation charged in Count One of the Information. (Doc. 24).

        Count One of the Information charged Defendant Ira Shawntae Shaw

with one count of possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1). The Information contained forfeiture allegations providing

Shaw with notice of the Government’s intent to seek forfeiture of the firearm

used in the commission of the crime charged. (Doc. 2).




1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products they
provide. The Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cr-00028-SPC-MRM Document 25 Filed 04/21/21 Page 2 of 3 PageID 62




      The Plea Agreement entered between the Defendant and the

Government was filed on March 15, 2021. (Doc. 3). In his plea agreement,

Shaw admits to possessing the subject firearm in the parking lot of a grocery

store in Fort Myers, Florida and that he was aware of his prior felony

conviction prior to possessing it. The Defendant also agreed to forfeit all assets

and property involved in the commission of the offense charged that are subject

to forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), and that

the order of forfeiture would become final at the time it is entered. (Doc. 3).

      Shaw appeared before United States Magistrate Judge Mac. R. McCoy

on March 25, 2021 and pleaded guilty to Count One of the Information. (Docs.

15; 20). On March 26, 2021, the undersigned United States District Court

Judge accepted Shaw’s plea and adjudicated him guilty of this instant offense.

(Doc. 22).

      The United States has established the required connection between the

crime of conviction and the asset, and the United States is entitled to forfeit

the property.

             Accordingly, it is hereby

      ORDERED that for good cause shown,

      1. The Government’s Motion for Order of Forfeiture (Doc. 24) is

         GRANTED.

                                         2
Case 2:21-cr-00028-SPC-MRM Document 25 Filed 04/21/21 Page 3 of 3 PageID 63




     2. Pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c), and Rule

        32.2(b)(2) of the Federal Rules of Criminal Procedure, the asset

        described above is FORFEITED to the United States of America for

        disposition according to law, subject to the provisions of 21 U.S.C. §

        853(n), as incorporated by 28 U.S.C. § 2461(c).

     3. As per the Plea Agreement (Doc. 2), this order shall become a final

        order of forfeiture at the time it is entered.

     4. The Court retains jurisdiction to complete the forfeiture and

        disposition of the asset sought by the Government.

     DONE and ORDERED in Fort Myers, Florida, April 20, 2021.




Copies to:
All Parties/Counsel of Record




                                       3
